DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9, 11-21 of U.S. Patent No. 10991670. Although the claims at issue are not identical, they are not patentably distinct from each other.


Regarding Claim 1, Claim 1 of US Patent No. 10991670 (Liu) teaches a s semiconductor device assembly comprising: a semiconductor die having: a first surface including active circuitry; a second surface opposite the first surface; and a plurality of side surfaces each extending between the first surface of the semiconductor die and the second surface of the semiconductor die; a conductive spacer having a cavity defined therein, the semiconductor die being electrically and thermally coupled with the conductive spacer, the semiconductor die being at least partially embedded in the cavity; and a direct bonded metal (DBM) substrate, the DBM substrate being electrically coupled with the first surface of the semiconductor die.

Regarding Claim 2, Claim 1 & 2 of US Patent No. 10991670 (Liu) teaches a wherein the semiconductor die is thermally and electrically coupled with the conductive spacer by an adhesive material disposed in the cavity


Regarding Claim 3, Claim 1, 2 & 3 of US Patent No. 10991670 (Liu) teaches a wherein the adhesive material includes at least one of a solder paste or a preform solder

Regarding Claim 4, Claim 1 & 5 of US Patent No. 10991670 (Liu) teaches a wherein the second surface of the semiconductor die is fully embedded in the cavity of the conductive spacer, and the plurality of side surfaces of the semiconductor die are at least partially embedded in the cavity of the conductive spacer

Regarding Claim 5, Claim 1 & 6 of US Patent No. 10991670 (Liu) teaches a further comprising a low-modulus encapsulation material, the low-modulus encapsulation material being disposed between the conductive spacer and the DBM substrate, and disposed between the first surface of the semiconductor die and the DBM substrate

Regarding Claim 6, Claim 1, 6 & 7  of US Patent No. 10991670 (Liu) teaches a wherein the low-modulus encapsulation material is a silicone gel material
Regarding Claim 7, Claim 1, 6 & 8  of US Patent No. 10991670 (Liu) teaches a further comprising a molding compound, the molding compound encapsulating the semiconductor die, the conductive spacer, the low-modulus encapsulation material and the DBM substrate, a surface of the DBM substrate being exposed through the molding compound
Regarding Claim 8, Claim 1 & 9  of US Patent No. 10991670 (Liu) teaches a wherein the DBM substrate is a first DBM substrate and the cavity is disposed in a first surface of the conductive spacer, the semiconductor device assembly further comprising: a second DBM substrate coupled with a second surface of the conductive spacer, the second surface of the conductive spacer being opposite the first surface of the conductive spacer

Regarding Claim 9, Claim 1 & 11  of US Patent No. 10991670 (Liu) teaches a wherein the conductive spacer includes a copper spacer and the cavity is mechanically stamped in a surface of the copper spacer
Regarding Claim 10, Claim 1, 12 & 13  of US Patent No. 10991670 (Liu) teaches wherein the cavity portion includes at least one of a solder paste or a stamped solder preform a
Regarding Claim 11, Claim 1 & 14  of US Patent No. 10991670 (Liu) teaches a wherein: the cavity is defined in a surface of the conductive spacer; and the first surface of the semiconductor die is noncoplanar with the surface of the conductive spacer
Regarding Claim 12, Claim 1 & 15  of US Patent No. 10991670 (Liu) teaches a wherein: the cavity is defined in a surface of the conductive spacer; and the first surface of the semiconductor die is coplanar with the surface of the conductive spacer




Regarding Claim 13, Claim 16 of US Patent No. 10991670 (Liu) teaches a semiconductor device assembly comprising: a semiconductor die; a conductive spacer having a cavity defined in a first surface of the conductive spacer, the semiconductor die being electrically and thermally coupled with the conductive spacer, the semiconductor die being at least partially embedded in the cavity; a first direct bonded metal (DBM) substrate, the first DBM substrate being electrically coupled with a surface of the semiconductor die; a second DBM substrate coupled with a second surface of the conductive spacer, the second surface of the conductive spacer being opposite the first surface of the conductive spacer; a low-modulus encapsulation material, the low-modulus encapsulation material being disposed between the conductive spacer and the first DBM substrate, and disposed between the surface of the semiconductor die and the first DBM substrate; and a molding compound, the molding compound encapsulating the semiconductor die, the conductive spacer, the low-modulus encapsulation material, the first DBM substrate, and the second DBM substrate.

Regarding Claim 14, Claim 1, 9 & 11 of US Patent No. 10991670 (Liu) teaches a wherein the conductive spacer includes a copper spacer and the cavity is mechanically stamped in a surface of the copper spacer

Regarding Claim 15, Claim 16 & 17 of US Patent No. 10991670 (Liu) teaches a wherein the low-modulus encapsulation material is a silicone-based gel material

Regarding Claim 16, Claim 16, 17 & 18 of US Patent No. 10991670 (Liu) teaches a wherein the semiconductor die is thermally and electrically coupled with the conductive spacer by a fluxless solder material disposed in the cavity


Regarding Claim 17, Claim 19 of US Patent No. 10991670 (Liu) teaches a semiconductor device assembly comprising: a first semiconductor die; a second semiconductor die; a first conductive spacer having a cavity defined in a first surface of the first conductive spacer, the first semiconductor die being electrically and thermally coupled with the first conductive spacer, the first semiconductor die being at least partially embedded in the cavity of the first conductive spacer; a second conductive spacer having a cavity defined in a first surface of the second conductive spacer, the second semiconductor die being electrically and thermally coupled with the second conductive spacer, the second semiconductor die being at least partially embedded in the cavity of the second conductive spacer; a first direct bonded metal (DBM) substrate, the first DBM substrate being electrically coupled with a surface of the first semiconductor die and electrically coupled with a surface of the second semiconductor die; and a second DBM substrate electrically and thermally coupled with: a second surface of the first conductive spacer, the second surface of the first conductive spacer being opposite the first surface of the first conductive spacer; and a second surface of the second conductive spacer, the second surface of the second conductive spacer being opposite the first surface of the second conductive spacer.

Regarding Claim 18, Claim 20 of US Patent No. 10991670 (Liu) teaches a further comprising a low-modulus encapsulation material, the low-modulus encapsulation material being: disposed between the first conductive spacer and the first DBM substrate; disposed between the surface of the first semiconductor die and the first DBM substrate; disposed between the second conductive spacer and the first DBM substrate; and disposed between the surface of the second semiconductor die and the first DBM substrate

Regarding Claim 19, Claim 21 of US Patent No. 10991670 (Liu) teaches a further comprising a molding compound, the molding compound encapsulating the first semiconductor die, the second semiconductor die, the first conductive spacer, the second conductive spacer, the low-modulus encapsulation material, the first DBM substrate, and the second DBM substrate, a surface of the first DBM substrate being exposed through the molding compound, and a surface of the second DBM substrate being exposed through the molding compound

Claims 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 of U.S. Patent No. 10991670, in view of  Lu (USPGPUB DOCUMENT: 2010/0308454, hereinafter Lu).   

Regarding Claim 20, Claim 19 of US Patent No. 10991670 (Liu) teaches the method of claim 17.

Claim 19 of US Patent No. 10991670 (Liu) does not disclose wherein:
defining the cavity in the first surface of the first conductive spacer includes stamping the cavity in the first surface of the first conductive spacer; and
defining the cavity in the first surface of the second conductive spacer includes stamping the cavity in the first surface of the second conductive spacer.

Lu discloses in Fig 14 defining the cavity in the first surface of the first conductive spacer(450) includes stamping [0049] the cavity (460) in the first surface of the first conductive spacer; 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Lu to the teachings of Nobori in order to advantageously fabricated by stamping, which is a quick, simple and economical manufacturing process [0049 of Lu].  In doing so, defining the cavity in the first surface of the second conductive spacer(Claim 19 of US Patent No. 10991670 (Liu)) includes stamping[0049 of Lu] the cavity in the first surface of the second conductive spacer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819